Citation Nr: 1803970	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his March 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in March 2017.  The Veteran failed to report for the scheduled hearing without explanation.  Therefore, the hearing request is deemed to have been withdrawn.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that in the course of his duties while in serving in the Republic of Vietnam, he was responsible for checking on soldiers in the field and delivering supplies.  The Veteran reported noise exposure that included being around loud truck engines for long periods of time, as well as large and small arms fire, to include exposure to 175 mm howitzer and mortar fire.  This Veteran reported that the noise exposure occurred on a regular basis and he was not provided with any type of hearing protection.

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was supply clerk and he did have service in the Republic of Vietnam.  The Board finds that the Veteran's reports of hazardous noise exposure are consistent with the facts and circumstances of his service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of either hearing loss or tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus and decreased hearing acuity while he was in active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that regard.

In October 2012, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported the noise exposure described above.  The examiner diagnosed bilateral hearing loss disability for VA compensation purposes and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by, or the result of an event in active service.  In this regard, the examiner noted only that the Veteran had normal hearing at separation.  The examiner also opined that tinnitus was less likely as not related to noise exposure during active service as it was more likely related to the Veteran's bilateral hearing loss disability as tinnitus is a known symptom associated with bilateral hearing loss disability.    

The Board finds the October 2012 examination to be inadequate for adjudication purposes.  In this regard, the examiner failed to provide a sufficient rationale.  The mere fact that the Veteran had normal hearing at separation cannot be the sole basis for a negative opinion.  Further, the examiner failed to adequately consider the Veteran's lay statement regarding the onset and continuity of his decreased hearing acuity and his tinnitus.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus and as noted above, his statements have been deemed credible.  

In sum, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  The Veteran has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus in service and that those symptoms have continued since service.  In addition, he has current diagnoses of tinnitus and bilateral hearing loss disability that constitutes a disability for VA purposes.  Further, the VA opinions provided are not adequate evidence against the claims.  

Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


